DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 8/29/2022.  Claims 7, 9-13 are pending for consideration in this Office Action.

Response to Amendment

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 7, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (JP2012167843) and Komiyama (JP2013231556A) in view of Liu (CN104566689).

Regarding Claim 7, Komatsu discloses a dehumidifying device (10A, see Fig 1), comprising:
a supply air chamber (12) and a regeneration air chamber (14) disposed next to each other (see Fig 1, paragraph [0034]);
a pre-cooler [22] disposed upstream of the supply air chamber and configured to cool a suppl air flow flowing into the supply air chamber [0037];
a first blower (24) disposed in the supply air chamber (12) for forming a supply air flow inside the supply air chamber (12);
a second blower (86) disposed in the regeneration air chamber (14) for forming a regeneration air flow inside the regeneration air chamber (14);
a desiccant wheel (20) having an adsorption surface disposed across the supply air chamber (12) and the regeneration air chamber (14, see paragraph [0036]);
a heat pump device (40) having an air cooler (50) disposed in the supply air chamber (12), for cooling the supply air flow dehumidified by the desiccant wheel (20), and an air heater (46) disposed in the regeneration air chamber (14), for increasing a temperature of the regeneration air flow upstream of the desiccant wheel (20, see Fig 1, paragraph [0040]);
Komatsu fails to explicitly teach, a heat exchanger for exchanging heat between a temperature increasing medium and the supply air cooled by the air cooler;
wherein the air cooler is disposed downstream of the desiccant wheel and upstream of the heat exchanger in a flow direction of the supply air flow, and 
wherein the heat exchanger is disposed outside of the supply air chamber.
However, Komiyama teaches an air conditioning system having a heat exchanger [11] for exchanging heat between a temperature increasing medium [return air] and the supply air cooled by an air cooler [0001; 0022; fig 1] having wherein the air cooler [12] is disposed downstream of a total heat exchanger [10] and upstream of the heat exchanger [11] in a flow direction of the supply air flow [0001; 0022; fig 1; See also Liu et al. (US2006/0130508) at 0003 where it is taught that a total heat exchanger can be a rotary-type i.e. wheel or stationary-type. Thus, heat exchanger 10 can be the claimed desiccant wheel].  Komiyama teaches that this arrangement advantageously reduces the required cooling capacity of the cooling coil and improves energy saving performance [0022].
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide wherein the air cooler is disposed downstream of the desiccant wheel and upstream of the heat exchanger in a flow direction of the supply air flow, as taught by Komiyama, in the invention of Komatsu, in order to reduce the required cooling capacity of the cooling coil and improves energy saving performance.
Also, Liu, in a related field including dehumidification devices, teaches a dehumidifying device (see Figs 1-3 of Liu) having a heat exchanger (15) for exchanging heat between a temperature increasing medium and supply air and where the heat exchanger is disposed outside of the supply air chamber (Fig 3, paragraphs [0052] and [0056]-[0060]; where the air supply chamber of Liu includes fan 12 and wheel 14 and where Liu teaches that heat exchanger 15 has a construction that is separate and apart from the components found in the air supply chamber; See Drawing I).  Liu teaches that this arrangement advantageously reduces the relative humidity of the supply air without increasing energy consumption of the system and provides a system having the advantage of modular construction (see paragraphs [0048] and [0069] of Liu).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a heat exchanger for exchanging heat between a temperature increasing medium and where the heat exchanger is disposed outside of the supply air chamber, as taught by Liu, in the invention of Komatsu, in order to advantageously reduce the relative humidity of the supply air without increasing energy consumption of the system and provide a system having modular construction.


    PNG
    media_image1.png
    540
    804
    media_image1.png
    Greyscale


Drawing I

Regarding Claim 10, Komatsu as modified by Liu, meets the limitation of Claim 7, requiring a heat exchanger. Liu further teaches, the dehumidifying device (see Figs 1-3 of Liu), further comprising: a temperature increasing medium passage (19) for sending the temperature increasing medium to the heat exchanger (15, see paragraph [0047]); a relative humidity meter (see paragraph [0058]) for detecting a relative humidity of the supply air after heat exchange with the temperature increasing medium in the heat exchanger (15); a flow-rate regulating valve (23) disposed in the temperature increasing medium passage (19, see paragraph [0063]); and a control part (see paragraph [0063]: the air flow rate can be adjusted) for controlling an opening degree of the flow-rate regulating valve (23) to control at least one of the temperature of the supply air or the relative humidity of the supply air to a set value.

Regarding Claim 12, Komatsu as modified by Liu, meets the limitation of Claim 7, requiring a heat exchanger. Liu Further teaches, wherein the heat exchanger (15, see Fig 3 of Liu) includes: a first flow passage in which the supply air flows (passage including blower 12); and a second flow passage (see Fig 3, paragraph [0064]) which extends to intersect with the first flow passage and in which the temperature increasing medium flows (see paragraph [0089)).

Regarding Claim 13, Komatsu as modified, meets the limitation of Claim 7, and Komatsu teaches wherein the air cooler [12] is disposed on an outlet side of the desiccant wheel [20] in the supply air chamber [fig 1] and
wherein the dehumidifying device [12] further comprises a discharge passage connected to an outlet of the supply air chamber and configured to direct the supply air cooled by the air cooler to the heat exchanger [by inspection at fig 1; where the discharge passage is capable of connecting to the heat exchanger [15] in the same manner that the air supply/discharge passage of Liu directs air to heat exchanger 15].

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being obvious over Komatsu et al. (JP2012167843), Komiyama (JP2013231556A) and Liu (CN104566689) as applied to 7 and further in view of Taguchi (JP2013210129) hereinafter “Taguchi.”



Regarding Claim 9, Komatsu as modified, fails to explicitly teach, the dehumidifying device, comprising a regeneration air passage for sending at least a part of regeneration air discharged from the regeneration air chamber to the heat exchanger as the temperature increasing medium.
However, Taguchi, in a related field including dehumidifying devices, teaches a dehumidifying device (see Fig 1 of Taguchi) including a heat exchanger (24) that includes conveying regeneration air to the heat exchanger (24) as a temperature increasing medium (see Fig 1, paragraphs [0017] and [0035]: regenerated exhaust air is exchanged with the treated air), to provide a system with improved absorption capacity without increase the size and cost of the overall device (see paragraph [0003] of Taguchi).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a dehumidifying device including a heat exchanger, further comprise a regeneration air passage for sending at least a part of regeneration air discharged from the regeneration air chamber to the heat exchanger as the temperature increasing medium, as taught by Taguchi, in the modified invention of Komatsu, in order to advantageously provide a system with improved absorption capacity without increase the size and cost of the overall device (see paragraph [0003] of Taguchi), thereby increasing the overall efficiency of the system.

Regarding Claim 11, Komatsu as modified, fails to explicitly teach, wherein the temperature increasing medium passage is a regeneration air passage for sending at least a part of the regeneration air discharged from the regeneration air chamber to the heat exchanger as the temperature increasing medium.
However, Taguchi, in a related field including dehumidifying devices, teaches a dehumidifying device (see Fig 1 of Taguchi) including a heat exchanger (24) that includes conveying regeneration air to the heat exchanger (24) as a temperature increasing medium (see Fig 1, paragraphs [0017] and [0035]: regenerated exhaust air is exchanged with the treated air), to provide a system with improved absorption capacity without increase the size and cost of the overall device (see paragraph [0003] of Taguchi).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a dehumidifying device including a heat exchanger, further comprise a regeneration air passage for sending at least a part of regeneration air discharged from the regeneration air chamber to the heat exchanger as the temperature increasing medium, as taught by Taguchi, in the modified invention of Komatsu, in order to advantageously provide a system with improved absorption capacity without increase the size and cost of the overall device (see paragraph [0003] of Taguchi), thereby increasing the overall efficiency of the system.

Response to Arguments
On pages 8-10 of the remarks, Applicant argues with respect to Claim 7 that Komatsu et al. (JP2012167843, hereinafter “Komatsu”) as modified by Liu (CN104566689, hereinafter “Liu”) does not teach “...wherein the air cooler is disposed downstream of the desiccant wheel and upstream of the heat exchanger in a flow direction of the supply air flow, and wherein the heat exchanger is disposed outside of the supply air chamber.”
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on every reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US2006/0130508), cited to teach that a total heat exchanger can be a stationary-type or a rotary-type device.  See Liu at 0003.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763